Citation Nr: 1633906	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  11-14 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).
 
2.  Entitlement to service connection for a bilateral eye disorder (claimed as bilateral eye scratches with residual vision problems).
 
3.  Entitlement to service connection for a lumbar spine disorder (claimed as chronic low back pain), to include as secondary to the service-connected right knee degenerative changes, status post total right knee replacement with strain, and the service-connected left knee replacement with strain.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), schizoaffective disorder, and schizophrenia.

5.  Entitlement to a total disability rating based in individual unemployability due to the service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and her custodian/sister


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to June 1972.  P.J. is the Veteran's custodian and sister.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from April 2008, February 2009, November 2009, June 2010, and January 2011 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Offices (RO) in Cleveland, Ohio, and Atlanta, Georgia. The RO in Atlanta, Georgia, currently has jurisdiction over all of the appeals. 

In November 2014, the Veteran was afforded her requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) at the local RO in Atlanta, Georgia.  A copy of the hearing transcript has been associated with the claims file.

The claims were remanded by the Board in January 2015.  They have been returned for adjudication.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, a nervous condition, and schizophrenia and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a present diagnosis of residuals of a TBI.

2.  The most probative evidence of record shows that the Veteran's bilateral eye disability, claimed as bilateral eye scratches with residual vision problems, was not manifested during, or as a result of, active military service.

3.  The most probative evidence of record shows that the Veteran's lumbar spine disorder was not manifested during, or as a result of, active military service or any service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for TBI have not been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303 (2016).

2.  The criteria for service connection for bilateral eye disability, claimed as bilateral eye scratches with residual vision problems, have not been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303 (2016).

3.  The requirements for establishing service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).
	
The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence she is responsible for providing.  38 C.F.R. § 3.159(b) (2016).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

VA's duty to notify was satisfied by letters dated in August 2009, January 2010, August 2010, and March 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained private treatment records, VA treatment records, the Veteran's statements, and has provided the Veteran with VA examinations.  The reports of the VA examinations included a review of the Veteran's medical history, including private and VA treatment records, an interview and examination of the Veteran, as well as sufficient clinical and diagnostic findings for purposes of determining the nature and etiology of the Veteran's TBI residuals, bilateral eye disorder, and lumbar spine disorder.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2 (2016); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a VA opinion, it must ensure that examination or opinion is adequate).  

Additionally, the RO substantially complied with prior remand instructions, which included providing VA examinations concerning the Veteran's claims of entitlement to service connection for residuals of a TBI, a bilateral eye disorder, and a low back disorder.  The examinations were conducted and have been deemed to be adequate for purposes of deciding the claim on appeal.  The Board also instructed the RO to obtain the Veteran's Social Security Administration (SSA) records and outstanding VA treatment records.  Additional VA treatment records as well as negative responses from VA medical centers were received and the request was made to SSA.  SSA responded in April 2015 that the Veteran's records had been destroyed.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Generally to establish entitlement to service connection, a Veteran must show (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease.  All three elements must be proved.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a). 

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent. If service connection is established by continuity of symptomatology, there must be competent evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  In this case, though the Veteran has been diagnosed with a low back degenerative joint disease.    

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310(a) (2016).  Any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury, will be service-connected.  38 C.F.R. § 3.310(b) (2016).

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

a.  TBI

The Veteran seeks service connection for TBI.  During her hearing with the undersigned, the Veteran reported that she was pushed down a flight of stairs.  She reported that she injured her head when she hit it on a brick wall.  

The Veteran was provided a VA examination in January 2016.  The examiner reviewed the military service treatment records and VA treatment records.  The examiner indicated that the Veteran did not have a TBI or any residuals of a TBI.  The examiner noted that the Veteran had fallen down a flight of stairs while she was stationed at Fort McClellan, Alabama.  The Veteran reported that she lost consciousness for 25 minutes.  The Veteran reported that she was pushed by a coworker.  The Veteran also reported that she was evaluated before being sent back to the barracks with medications.  The Veteran stated that she had severe headaches since the incident in 1972.  The examiner noted that the Veteran's service treatment records were otherwise silent for a head injury.  

Upon examination, the examiner noted no objective symptoms or manifestations of a TBI or residuals of a TBI.  The examiner noted that the Veteran did not have any subjective symptoms or any mental, physical, or neurological conditions or residuals attributable to a TBI.  The examiner also noted that there were no other pertinent physical findings, scars, complications, conditions, signs and/or symptoms.  No neuropsychological testing was performed.  The examiner noted that there were significant diagnostic test findings and noted that a November 2015 CT scan showed a six millimeter lacunar infarct in the right paramedian pons, which was not seen on a study from 2013; the testing also showed no findings that are highly suggestive of acute cortical infarction or contusion.  The examiner noted that in the original claim of entitlement to service connection in 1974, there was reference to three separate falls, but no mention was made of head trauma at that time.  The examiner also noted that the Veteran had stated that she was hit on the head by a lieutenant with a dictionary.  However, the examiner noted that there was no documentation regarding that incident.  The examiner also noted that the Veteran had been diagnosed with a TBI based on her reported exposure, including the falls and the dictionary incident; the examiner specifically noted that it did not appear that any supporting medical documentation was available for review.  On his review, he found that the service treatment records are silent for a head injury during her military service.  He found that he could not associate her headaches with head trauma due to the lack of medical documentation.  He also noted that the Veteran had been diagnosed with tardive dyskinesia during VA treatment, but that this was noted as a side effect of Haldol administration as noted in a discharge summary in April 2009.  As such, this symptom was associated with medication administration rather than head trauma.  Further, the examiner noted that it did not appear that the Veteran's history of seizure disorder is related to any exposure to head trauma during her military service.  

In an addendum opinion, another examiner noted that it was less likely than not that the Veteran's claimed TBI or TBI residuals were incurred in or caused by the claimed in-service injury, event, or illness.  The examiner provided the rationale that the physician who conducted the examination reviewed the treatment records and could not associate the Veteran's history of  headaches, seizure, and tardive dyskinesia with head trauma.  The examiner also noted that there was no clinical diagnosis of a TBI.  

The evidence does not support a grant of service connection for TBI or residuals of a TBI in-service.  As noted above, service treatment records do not reflect any reports or complaints of a head injury, and the Veteran did not pursue a claim related to a head injury when she originally filed for service connection in 1974, and the examiner could not relate any current symptoms to any in-service injury.  In any event, the evidence does not reflect that the Veteran has any current residuals of a head injury.  Her TBI examination was normal, and the examiner found that she did not have a TBI. 

Without evidence tending to show that the Veteran suffered a TBI, even from a fall in service, or that she has current residuals of such an injury, there is no basis upon which to grant service connection, and her claim is denied.  One of the fundamental elements of a service connection claim is evidence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

Therefore, entitlement to service connection for residuals of a TBI is denied.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

b.  Bilateral eye disorder 

The Veteran seeks service connection for a bilateral eye disorder on the basis that she injured her eyes in service.  At her Board hearing, the Veteran testified that she was hit in the head with a large dictionary and got seeds in her eyes during a training exercise. 

The Veteran's service treatment records document that she had eye trouble on her exit report of medical history in June 1972; there was no explanation provided.  There is no other evidence of treatment or diagnoses pertaining to the Veteran's eyes in her service treatment records.   

The Veteran was afforded a VA examination in February 2016 in conjunction with her claim.  The examiner reviewed the claims file and conducted an examination.  The examiner diagnosed nuclear sclerotic cataract in both eyes as well as eyelid edema.  The examiner noted the Veteran's reports of getting grass seeds in her eyes during service as well as her two documented in-service falls.  He also noted that the Veteran took insulin to manage her diabetes mellitus.  He further noted that she had fallen and hit her right eyebrow on a concrete floor in January 2016.  A January examination, which was provided after her fall, revealed no ocular contusion and healthy retinas bilaterally with mild right eyelid selling.  He noted that her vision was best corrected to 20/20 in the right eye and 20/25 in the left eye.  The Veteran's uncorrected distance vision acuity was 20/70 in the right eye and 20/40 or better in the left eye.  The Veteran's uncorrected near vision acuity was 20/200 in the right and 20/200 in the left.  The Veteran's corrected distance and near acuity was 20/40 or better in both eyes.  The examiner noted that the Veteran's pupils were round and reactive to light and there was no afferent pupillary defect present.  The Veteran did not have anatomical loss, light perception only, extremely poor vision, or blindness of either eye.  There was no corneal irregularity or diplopia.  The Veteran's right eye pressure was 12 and the left eye pressure was 15.  The Veteran had mild resolving ecchymosis in her right eye from her January 2016 fall but no other abnormalities of the eyes were noted.  The internal eye examination was also normal.  The Veteran did not have a visual field defect.  The examiner noted that the Veteran had bilateral preoperative cataracts and that the visual acuity decrease was due to that condition.  Specifically, he noted that the mild nuclear sclerotic cataract caused best corrected vision of 20/20 in the right eye and 20/25 in the left eye.  No other eye conditions, pertinent physical findings, complications, conditions, signs and/or symptoms related to the condition were noted.  

In providing an opinion as to the etiology of the Veteran's eye conditions, the examiner noted that the Veteran's nuclear sclerotic cataract was not due to trauma.  The examiner explained that a cataract is a clouding of the lens in the eye leading to a decrease in vision.  He noted that it occurs in the general population and is due to aging.  The examiner specifically noted that nuclear sclerosis is the most common type of cataract and involves the central part of the lens.  Over time, this becomes hard due to the condensation of lens nucleus and position of brown pigment in the lens.  The Veteran's presentation of nuclear sclerotic cataract was deemed to be age appropriate and very mild.  It was being monitored by an eye clinic.  The examiner further explained that there was no sign of traumatic cataract form any past listed falls occurring in service.  He explained that cataracts caused by blunt trauma classically form stellate or rosette-shaped posterior axial opacities that may be stable or progressive.  The only cataract that was evident was the age-related nuclear sclerotic cataracts in both eyes.  He also specifically noted that no other service treatment record or eye examinations have noted traumatic cataract in both eyes.   He went on to explain that the Veteran's anterior segment corneal health showed no signs of corneal scars or abrasions.  He noted that any past incident of "getting grass seeds in the eyes during a training exercise" had not caused any residuals in the corneal or ocular surface health or anterior segment health.  

Thus, he stated that it was less likely than not that the Veteran's nuclear sclerotic cataracts are due to an event or exposure from any past falls in the military.  He reiterated that the cataracts are age-related and occur in the general population; he further indicated that her presentation was age-appropriate and that her best corrected vision was near perfect.  He also opined that it was less likely than not that getting grass seeds in her eyes during a training exercise had caused any ocular surface, corneal and retinal health issues in both eyes.  There was no corneal scarring or residuals from any past incident.  There were no abrasions and the ocular surface was intact in both eyes.

Regarding the Veteran's diagnosis of eyelid edema, which the examiner commented on because of the recent diagnosis, the examiner specifically noted that the condition was secondary to the fall the Veteran sustained in January 2016.  He noted that the Veteran fell on the concrete floor outside, hit her right eyebrow, and bruised her right eye.  She was examined and no orbital fractures were felt.  There was no ocular contusion or hemorrhage noted in either eye.  Her ocular adnexa was within normal limits for both eyes and the examiner noted the mild resoling eyelid ecchymosis from the fall she suffered but there was no scarring on the eyelid and no signs of diplopia.  

In this case, the Board recognizes that the Veteran has a current diagnosis of bilateral nuclear sclerotic cataracts; as such, there is a current disability.  However, the evidence fails to show that the current disability is related to an in-service injury, event, or incurrence, to include the Veteran's falls during service, the incident involving being hit in the face with a dictionary, and getting grass seeds in her eyes when walking through tall grass.  

In this regard, the Board finds the February 2016 VA examination and opinion to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the February 2016 VA examiner's conclusions are shown to have been based upon a review of the Veteran's claims file, including service treatment records, private treatment records, and VA treatment records; a physical examination; and acknowledgement of the Veteran's lay statements regarding the onset of her symptoms and her contention that her bilateral eye disability is related to service.  Moreover, the VA opinions are shown to have been based on a review of the Veteran's claims file, and they are accompanied by a sufficient explanation and reference to pertinent evidence of record.  Furthermore, the conclusions are consistent with the evidence of record, including service treatment records and post-service treatment records.  

The Board recognizes that the Veteran complained of eye trouble on her separation report of medical history.  However, the examiner who conducted the February 2016 VA examination considered this evidence and found that any in-service incidents or injuries were unrelated to her currently-diagnosed bilateral nuclear sclerotic cataracts.  

In the precedent decision of Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court held that the probative value of a medical opinion comes from its being factually accurate, fully articulated, and having a sound reasoning for the conclusion.  In this case, the opinions provided by the VA examiner in February 2016  provides a solid discussion of the Veteran's contentions, the objective medical history of her eye conditions, and thorough rationales that have sound reasoning and conclusions.  

The Board notes that the positive nexus opinion of record comes from the Veteran herself.  The Veteran is competent to report symptoms such as eye trouble. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of a bilateral eye condition such as cataracts, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report her symptoms, any opinion regarding whether her diagnosed eye condition including bilateral nuclear sclerotic cataracts, is related to her military service requires medical expertise that the Veteran has not demonstrated because bilateral nuclear sclerotic cataracts and eye trouble can have many causes.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that her current bilateral eye condition, to include bilateral nuclear sclerotic cataracts, is related to her period of service.

In short, the Board finds that a preponderance of the evidence is against finding a link between current bilateral nuclear sclerotic cataracts and the Veteran's military service.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for a bilateral eye condition, to include bilateral nuclear sclerotic cataracts, is not warranted.

c.  Lumbar spine disorder

The Veteran is seeking entitlement to service connection for a lumbar spine disorder, claimed as chronic low back pain, to include as secondary to the service-connected right knee degenerative changes, status post total right knee replacement with strain, and the service-connected left knee replacement with strain.

The Veteran's service treatment records show that she injured her left leg in January 1972 when she fell down the stairs.  She fell again later in January 1972.  A February 1972 record indicated that her back was also injured in the fall.  The Veteran sought additional treatment regarding her knees and ankle, but she did not continue to seek treatment for her back.  She also sought treatment for other problems and complaints during her period of active duty.  On her separation report of medical history, however, she denied any history of recurrent back pain.  Her separation examination in June 1972 was also normal, and there were no abnormalities noted regarding her spine.

She was afforded a VA spine examination in February 2010 to determine the nature and etiology of her claimed low back pain.  Range of motion testing revealed that the Veteran had flexion to 25 degrees, extension to 5 degrees, right and left lateral flexion to 10 degrees, right rotation to 25 degrees and left rotation to 15 degrees.  Pain was observed during all range of motion testing.  The Veteran's joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  Pain caused the primary functional impact.  The examiner noted that the spine was normal and symmetrical.  Sensory impairment was noted in the lumbar spine included at L4, L5, and S1.  The examiner noted that the most likely peripheral nerve involved was the sciatic nerve; he also noted that intervertebral disc syndrome caused bowel and bladder dysfunction.  X-rays showed that the lumbar spine was within normal limits.  The examiner diagnosed lumbar spine intervertebral disc syndrome with degenerative arthritis changes.  The examiner noted that the Veteran was treated for an acute condition in February 1976, but noted that there was no evidence in the attached medical records indicative of a chronic back condition.  The examiner concluded that he "could not determine" whether the current lumbar spine disorder was related to the service-connected bilateral knee disabilities because he needed the Veteran's claims file, to include "medical documentation from the claimants [sp] ortho [sp] surgeon and active duty military records documenting the initial injury."

Because the examiner was not provided the claims file in order to do an addendum opinion, the Board remanded for a new examination and opinion in January 2015.  

In January 2016, a VA examination was provided.  The examiner conducted an in-person examination and reviewed the VBMS file.  The examiner noted a diagnosis of degenerative arthritis of the spine.  The examiner also noted the Veteran's history, including that she fell down a flight of stairs in 1972, which caused her to hit her head on a wall and threw her back into a hand rail.  She also hit her knee and ankles.  She reported that she was treated over the years with braces and pain medications.  She denied surgery and indicated that she has had injection in her back.  The examiner noted that there was a raised spot close to the spine.  She reported back pain in the middle of her low back, which was localized.  She reported that she felt like a ball was rolling up and down her spine.  She denied being on any treatment.  The examiner noted that the Veteran had total knee replacements, bilaterally.  She reported that she used a 3/4 inch lift on her left shoe to equalize her limb lengths.  The examiner denied flare ups and denied functional loss or functional impairment.  

The examiner noted that the Veteran's range of motion was normal in forward flexion, extension, bilateral lateral flexion, and bilateral lateral rotation.  There was no evidence of weight bearing.  The Veteran was able to perform repetitive use testing and there was no additional loss of function or range of motion after three repetitions.  There was no pain, weakness, fatigability, or incoordination that significantly limited functional ability with repeated use over a period of time.  There was no guarding or muscle spasm of the thoracolumbar spine.  The Veteran exhibited full strength in bilateral hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  The Veteran's reflexes were normal bilaterally.  The sensory examination was also normal in all lower extremities, bilaterally.  The straight leg raising test was negative bilaterally and there was no radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis and no other neurologic abnormalities noted.  The examiner also noted that there was no intervertebral disc syndrome or episodes requiring bed rest.  The Veteran endorsed the use of braces and a walker for ambulation.  There were no other pertinent physical findings, complications, conditions, signs, symptoms, or scars associated with the condition.  Diagnostic testing was performed, which showed there was diffuse bony demineralization.  The vertebral bodies were normal in height and alignment and there was no evidence of an acute fracture or subluxation.  There were mild scattered atherosclerotic changes.  There was no evidence of acute traumatic injury.  There was "[e]ssentially stable mild multilevel degenerative disc disease most pronounced at the lower lumbar levels."  

The examiner opined that it is less likely than not that the Veteran's back condition is related to service or secondarily related to or aggravated by her service-connected bilateral knees.  By way of rationale, the examiner explained that the clinical examination of the back was normal and that the x-rays showed minimal degenerative joint disease, consistent with her age at 67.  Further, there was evidence of two episodes of back pain in service, but the Veteran did not continue seeking treatment for those complaints, which indicated that the conditions had resolved.  The examiner also noted that there was no evidence that the Veteran had continuing back pain on leaving service.  The examiner specifically noted that the Veteran was provided medical examinations in August 1974, September 1975, January 1976, August 1988, and August 1991 and that there was no back condition.  Additionally, the examiner noted that the Veteran did not complain of back pain at a hearing held in July 1988.  Thus, the examiner opined that her current back condition was consistent with her age.  Finally, the examiner noted that the Veteran's knees revealed left knee flexion to 105 degrees and right knee flexion to 120.  He noted the Veteran's 3/4 inch disparity between her leg lengths, but he noted that she does not walk with a limp.  He opined that such knee conditions would not apply stresses to the back and lead to degenerative joint disease or to aggravate a back condition.  

As an initial matter, the Board notes that the Veteran has been diagnosed with lumbar spine degenerative arthritis.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Thus, the issue turns upon whether there is evidence of a nexus between the claimed in-service disease or injury and the present disability; or, in the alternative, whether any current disability was caused or aggravated by the service-connected bilateral knee disabilities.  Id.   

Upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran's diagnosed low back disability is related to her military service or to her service-connected bilateral knee disabilities.

In this regard, the Board finds the January 2016 VA examination and opinion to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the January 2016 VA examiner's conclusions are shown to have been based upon a review of the Veteran's claims file, including service treatment records, private treatment records, and VA treatment records; a physical examination; and acknowledgement of the Veteran's lay statements regarding the onset of her symptoms.  Moreover, the VA opinion is shown to have been based on a review of the Veteran's claims file, and they are accompanied by a sufficient explanation and reference to pertinent evidence of record.  Furthermore, the conclusions are consistent with the evidence of record, including service treatment records showing no chronic back problems during service and post-service treatment records showing an absence of continuing low back pain complaints since service.  

In the precedent decision of Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court held that the probative value of a medical opinion comes from its being factually accurate, fully articulated, and having a sound reasoning for the conclusion.  In this case, the opinions provided by the VA examiner January 2016 provide a solid discussion of the Veteran's contentions, the objective medical history of her low back pain, and thorough rationales that have sound reasoning and conclusions.  

The Board recognizes that the February 2010 VA examiner found that the Veteran had a diagnosis of intervertebral disc syndrome and noted sciatic nerve involvement regarding the Veteran's lumbar spine disability; these findings were not duplicated on the February 2016 examination.  Ultimately the February 2010 examiner was unable to relate the current lumbar spine disorder to service.  Therefore, the fact that the diagnoses made in February 2010 were not duplicated in February 2016 does not affective the probative value assigned to the February 2016 VA examination and opinion.

The Board also acknowledges the Veteran's assertions that she has suffered from low back pain in service and since service.  The Veteran is competent to report symptoms such as pain. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Once evidence is determined to be competent, the Board must determine whether the evidence is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Layno, supra.  Credibility can be generally evaluated by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).

While the Veteran is competent to report such symptoms, in the present case, the Board finds that the Veteran's statements regarding onset and continuity of her low back symptoms are not credible.

As noted, the Veteran's service treatment records do not show a chronic low back disability during service; the Board recognizes that the Veteran complained of back pain, but she did not continue seeking treatment for a back condition during active duty.  The Board notes that the absence of documented in-service treatment cannot be the sole basis for finding an uncorroborated statement non-credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In this regard, the Board notes that the Veteran did fall twice during service; however, she did not continue to seek treatment for back pain or a chronic back condition and the Veteran denied any problems on separation.  Her separation examination was also normal.  The Veteran sought treatment for other symptoms and problems during active duty and was given ample opportunity to report any problems related to her spine or back in the years immediately following service.  As noted, the evidence includes medical examinations in August 1974, September 1975, January 1976, August 1988, and August 1991.  Indeed, the Veteran did not complain of back pain at a hearing held in July 1988.  Thus, the current lay statements are found to lack credibility because they are inconsistent and directly contradicted by other lay and medical evidence of record, including the Veteran's own statements, showing that the Veteran did not experience her claimed symptoms until many years after her injury.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

Additionally, the Board acknowledges the Veteran's assertions that her low back disability is related to her military service or to her service-connected bilateral knee disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of a low back disability, to include degenerative joint disease, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report her symptoms, any opinion regarding whether her diagnosed low back condition, to include degenerative joint disease, is related to her military service or her service-connected disabilities requires medical expertise that the Veteran has not demonstrated because back pain and degenerative joint disease can have many causes.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that her current low back condition, to include degenerative joint disease, is related to her period of service or to her service-connected disabilities.

Finally, though degenerative joint disease, or arthritis, is considered a chronic disease for VA purposes, arthritis was not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  There is also no persuasive credible lay evidence that degenerative joint disease of the lumbar spine manifested to a compensable degree within one year following the Veteran's discharge from service.  The diagnosis of arthritis is not within the ability of a lay person to diagnose because a competent medical expert could not diagnose the Veteran based on reported symptoms alone and required specialized testing beyond ordinary clinical evaluation.  See Mattke v. Deschamps, 374 F.3d 667, 670 (8th Cir. 2004) (providing that a diagnosis by laboratory testing is distinctly not within the realm of common lay knowledge).  Therefore, service connection for arthritis is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  Also, there is no credible lay evidence of continuity of symptomatology.  While the Veteran currently contends that she has had back pain ever since an in-service injury, the evidence contemporaneous to the Veteran's service and in the years immediately following her service show that there were no abnormalities related to her spine, and she did not complain of any problem affecting her bones, joints, or spine.  As discussed above, clinical examinations that were dated in August 1974, September 1975, January 1976, August 1988, and August 1991 show that the Veteran's spine was normal.  A contemporaneous statement as to a declarant's then-existing physical condition, such as his medical examination reports and history reports, (as opposed to his current statements of memory or belief to prove the fact remembered or believed) is recognized as possessing circumstantial guarantees of trustworthiness.  See Fed. R. Evid. 803 (3).  Therefore, the examination reports are accepted as the credible and accurate account of the condition of her spine during service, upon discharge, and in the years following her separation from active service.  Accordingly, the Board cannot find that there is credible evidence of continuity of symptoms of back problems ever since service.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed lumbar spine disability, to include degenerative joint disease, was present in service, manifested within a year following discharge from active duty, or is caused or aggravated by the Veteran's service-connected bilateral knee disabilities.  While the Veteran asserts that her current low back disability is related to service, to include the injury she asserts that she sustained therein, or to her service-connected knee disabilities, the VA examiner who examined the Veteran and reviewed her claims file considered and addressed this contention, and concluded that the Veteran's current lumbar spine degenerative joint disease is not a result of his service or caused or aggravated by her service-connected bilateral knee disabilities.  In sum, the weight of the competent and probative evidence does not establish that the Veteran's lumbar spine disability, to include degenerative joint disease, is related to her military service or any service-connected disabilities.  Accordingly, service connection is not warranted for a low back disability on any basis.  

The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for a lumbar spine disorder, to include degenerative joint disease, is not warranted.



ORDER

Service connection for residuals of a TBI is denied.

Service connection for a bilateral eye disorder, to include bilateral nuclear sclerotic cataracts, is denied. 

Service connection for a lumbar spine disorder, to include degenerative joint disease, is denied.  


REMAND

In January 2015, the Board remanded the Veteran's claim of entitlement to an acquired psychiatric disorder in order to obtain a VA examination and opinion regarding the etiology of the Veteran's diagnosed acquired psychiatric disorders.  

The Veteran was diagnosed with PTSD by the VA Medical Center (VAMC) in July 2010 and schizoaffective disorder by her treating VA social worker in a letter dated that same month.  

Additionally, regarding the in-service incurrence, the Veteran reported at her November 2014 Board hearing that she was pushed down stairs by a female colleague, which resulted in the documented in-service fall.  The Veteran also testified to being physically and sexually assaulted by her female colleagues during service.  At the hearing, the Veteran's sister testified to the Veteran's personality change right after her military discharge and how the Veteran did not want to talk about her military experiences at all.  Post-service, the Veteran's VA treating social worker, in a July 2010 statement, indicated that the Veteran had "PTSD symptoms caused by a reported rape and physical assault when she was active duty military."  This opinion was based upon the Veteran's reported medical history and was not based upon a review of the Veteran's claims file.  Based upon the aforementioned evidence, the Board determined that the Veteran's in-service stressor of personal assault had been verified.  Thus, the Board remanded the claim in order to determine the etiology of her currently diagnosed acquired psychiatric disorder, to include if the disorder is due to her verified in-service stressor.  

A VA examination and opinion was provided in January 2016.  The examiner provided a negative etiology opinion based on the Veteran's inconsistent reports of her stressors as well as his opinion that the Veteran did not meet the criteria for PTSD.  He diagnosed the Veteran with borderline personality disorder.  The Board notes that the examiner did not comment on the fact that the Board conceded the Veteran's reported in-service personal assault stressors.

In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the Court held that when VA provides a veteran with a medical examination, it must be adequate.  In this case, because the Veteran's in-service stressors have been conceded, and there are diagnoses of PTSD and schizoaffective disorder during the pendency of the appeal, a new examination and opinion is warranted to determine the etiology of the Veteran's acquired psychiatric disorders, which specifically considers the previous diagnoses and the verified in-service stressors.

In this case, the claim for a TDIU is inextricably intertwined with the Veteran's claims of service connection for an acquired psychiatric disorder, to include PTSD and schizoaffective disorder.  This is so because any grant of service connection for a disability could affect the issue of whether the Veteran meets the requirements for a TDIU under 38 C.F.R. § 4.16(a) or, in the alternative, whether the Veteran is entitled to a TDIU on an extraschedular basis.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Therefore, the appropriate remedy is to defer consideration of the TDIU claim.  

On remand the RO/AMC should ensure that any and all VA treatment records are associated with the file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). Additionally, all ongoing private treatment records should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran for the appropriate release to obtain any outstanding private treatment records.  With the Veteran's authorization, the RO/AMC should then obtain the Veteran's recent private treatment records.  If no additional records are located, the Veteran must be notified and a written statement to that effect should be requested for incorporation into the record.  

The RO/AMC should also obtain any outstanding VA treatment records.  All efforts to obtain these records must be documented in the claims file.

2.  After all records and/or response(s) from each contacted entity have been associated with the claims file, schedule the Veteran for a VA examination with an examiner who has not previously examined the Veteran to determine the nature and etiology of any currently present acquired psychiatric disorder.  The claims folders must be made available to and reviewed by the examiner.  All indicated studies should be performed.  

The examiner should be advised that the Veteran's in-service personal assault stressors have been verified.  

a) The examiner must provide a diagnosis for each psychiatric disability found using the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), not the DSM-5. The examiner is advised that use of the DSM-5 to assess whether the Veteran has psychiatric disorders is not permitted under the VA regulations in effect for the Veteran's claim.

b) For each psychiatric diagnosis, the examiner must provide an opinion as to whether it is as least as likely as not (50 percent or greater probability) that the disability began during service, was chronically worsened during service, is related to any incident of service (including his verified stressor), or was manifest as a psychosis within one year after discharge from service.  This must include specific findings as to whether the Veteran has current PTSD or schizoaffective disorder.  Even if a current diagnosis of PTSD or schizoaffective disorder is not made, the examiner must address the earlier diagnoses, made in July 2010.

c)  If the examiner diagnoses the Veteran with PTSD, he or she must specify the stressor or stressors underlying the diagnosis.  The examiner MUST specifically address the Veteran's verified stressors of in-service personal assault.  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims of service connection and entitlement to TDIU.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case.  An appropriate period of time should be allowed for response by the Veteran and her representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


